UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file Number _811-04471 ­­ Value Line Aggressive Income Trust (Exact name of registrant as specified in charter) 220 East 42nd Street, New York, N.Y. 10017 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 212-907-1500 Date of fiscal year end: January 31, 2010 Date of reporting period: July 31, 2009 Item I.Reports to Stockholders. A copy of the Semi -Annual Report to Stockholders for the period ended 7/31/09 is included with this Form. INVESTMENT ADVISER EULAV Asset Management, LLC S E M I-A N N U A LR E P O R T 220 East 42nd Street J u l y3 1 ,2 0 0 9 New York, NY 10017-5891 DISTRIBUTOR EULAV Securities, Inc. 220 East 42nd Street New York, NY 10017-5891 CUSTODIAN BANK State Street Bank and Trust Co. 225 Franklin Street Boston, MA 02110 SHAREHOLDER State Street Bank and Trust Co. SERVICING AGENT c/o BFDS P.O. Box 219729 Kansas City, MO 64121-9729 Value Line Aggressive Income Trust INDEPENDENT PricewaterhouseCoopers LLP REGISTERED PUBLIC 300 Madison Avenue ACCOUNTING FIRM New York, NY 10017 LEGAL COUNSEL Peter D. Lowenstein, Esq. 496 Valley Road Cos Cob, CT 06807-0272 DIRECTORS Joyce E. Heinzerling Francis C. Oakley David H. Porter Paul Craig Roberts Thomas T. Sarkany Nancy-Beth Sheerr Daniel S. Vandivort OFFICERS Mitchell E. Appel President Howard A. Brecher Vice President and Secretary Emily D. Washington Treasurer This unaudited report is issued for information to shareholders. It is not authorized for distribution to prospective investors unless preceded or accompanied by a currently effective prospectus of the Trust (obtainable from the Distributor). #00068207 Value Line Aggressive Income Trust To Our Value Line Aggressive To Our Shareholders: Enclosed is your semi-annual report for the period ended July 31, 2009. I encourage you to carefully review this report, which includes economic observations, your Trust’s performance data and highlights, schedules of investment holdings, and financial statements. For the six months ended July 31, 2009, the total return of the Value Line Aggressive Income Trust was 17.83%. The first part of the year saw a strong rebound in the high yield security sector after a dramatic fall in prices at the end of last year. In fact, despite the recession and a roughly 10% default rate for corporate securities over the past year, 2009 is shaping up to be the best year on record for this asset class. Yield spreads between US Treasuries and high-yield corporate debt have fallen from record high levels as investors have priced in an economic turnaround. While the economy looks set to start growing again, the effects of too much leverage are still likely to be felt in the year ahead. Standard & Poor’s forecasts that the high rates of defaults will continue and peak in the mid-teens next year. While the Federal Reserve has significantly reduced the overnight lending rate in the past year, in an effort to jump start the economy, US Treasury yields may begin to rise as the economy recovers, which could put downward pressure on the high yield arena. Given the challenging economic times, the Trust has limited its investment holdings in the lowest rated securities (CCC) to roughly 5% of the fund versus the mid-teen level of the industry indexes, since these securities have a historically high rate of default. The Trust has also maintained a relatively high cash position in the upper-single digits, given liquidity concerns. These two factors have led the Trust to trail the returns of the average High-Yield Bond Fund(1), as measured by Lipper Inc., which gained 24.10%, and the Barclay’s U.S. Corporate High Yield Index(2), a proxy for the overall high-yield market, which rose 30.55% for the same period. We continue to focus our investments in the more liquid and stronger credits available in the high-yield sector and will invest some of our cash reserves as attractive opportunities present themselves. Energy-related securities continue to account for the largest sector weighting of the Trust. While commodity prices in this sector can be volatile, we still like the prospects of this investment segment considering its strong earnings growth potential. Preserving capital in difficult market environments, while allowing for an attractive dividend yield, remains our goal. We thank you for your continued investment with us. Sincerely, /s/ Mitchell Appel Mitchell Appel, President September 17, 2009 The Lipper High Current Yield Bond Funds Average aims at high (relative) current yield from fixed income securities, has no quality or maturity restrictions, and tends to invest in lower grade debt issues. An investment cannot be made in Peer Group Average. The Barclays U.S. Corporate High Yield Index is representative of the broad based fixed-income market. It includes non-investment grade corporate bonds. The returns for the Index do not reflect charges, expenses, or taxes, and it is not possible to directly invest in this unmanaged Index. 2 Value Line Aggressive Income Trust Income Trust Shareholders Economic Observations The deep and prolonged recession, which commenced during the latter part of 2007, has run its course. Specifically, the downturn, which had produced steep declines of 5.4% and 6.4% in the nation’s gross domestic product in the fourth quarter of 2008 and the first quarter of this year, respectively, appears to have ended in the now concluding third quarter. For example, following a more limited business setback in the second quarter, when GDP eased by just 1.0%, the economy snapped back over the summer, producing growth that may well have averaged 2%-3% in the third quarter. GDP should move ahead at a similar measured pace over the final three months of 2009, underpinned by further, uneven gains in consumer spending and industrial activity. It is worth noting that this prospective rate of GDP growth would be below the historical norm of 3%-4%. The problem is that there is just too much aggregate weakness in certain core business sectors, notably home prices and employment growth, to generate the higher level of consumer activity needed for more significant rates of GDP growth, in our opinion. The now apparently ended recession was traceable to several events, beginning with sharp declines in housing construction, home sales, and real estate prices. We also experienced a large reduction in credit availability, a high level of bank failures, increasing foreclosure rates, surging unemployment, slumping retail activity, and weak manufacturing. Unfortunately, some of these problems are likely to remain with us for several quarters more—most notably the decline in home prices and the increase in unemployment. Such ongoing difficulties underscore why we still expect somewhat below-trend rates of economic growth though 2010. Encouragingly, though, the majority of economic indicators are either stabilizing or improving selectively. It is much the same overseas, where severe business declines had earlier been seen across Europe and Asia.
